DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (or a similar nonce term) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) (or a similar nonce term) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas delivery system in claim 1 which has been interpreted as, e.g., a gas input line and equivalents thereto as mentioned on page 10; a vacuum assembly in claim 2 which has been interpreted as, e.g., a vacuum pump and equivalents thereto as mentioned on page  8; and a heating element in claim 16 which has been interpreted as, e.g., a heating coil, an embedded heater, a radiative heater, an infrared lamp and equivalents thereto as mentioned on page 12.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 uses the term “high-pressure processing chamber” which is a relative term without defining how to evaluate the same.  However, the specification at page thereof gives an example of high pressure as “above 10 atmospheres”.  Thus, Examiner has used this definition in examining the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 20 includes the recitation “the arm is movable in a second direction independent of movement in the first direction to cover uncover the slit”.  However, the original disclosure does not specifically describe the movement to such an extent.  Nevertheless, the claims have been examined as written as far as they are best understood.  Any claim not specifically mention is rejected based on its dependency.  Also, see 112(b) rejection below regarding clarity.  Clarification and/or correction is requested.
Claim 21 recites “the first direction is perpendicular to the inner surface of the outer wall, and the second direction is parallel to the inner surface of the outer wall”.  However, the original disclosure does not specifically describe the movement to such an extent.  Nevertheless, the claims have been examined as written as far as they are best understood.  Clarification and/or correction is requested.
Claim 23 recites “the arm extends parallel to the slit”.  However, the original disclosure does not specifically describe the direction to such an extent, rather it describes a substantially parallel extension.  Nevertheless, the claims have been examined as written as far as they are best understood. Clarification and/or correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the arm is movable in a second direction independent of movement in the first direction to cover uncover the slit”.  However, the original disclosure does not specifically describe the movement to such an extent such that it is entirely clear what is meant by this recitation.  Nevertheless, the claims have been examined as written as far as they are best understood, wherein “independent of movement in the first direction” is taken to mean it is a different direction.  Any claim not specifically mention is rejected based on its dependency.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 7-10 and 15-18 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pubs. No. 2019/0017131 and/or 2019/0119769 to Khan et al.
The applied references have a common inventor, but not appear to have a stated common assignee or joint research agreement with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The disclosures of ‘131 and ‘769 appear to be substantially similar to that of the instant disclosure and at least include the relevant subject matter related to the claimed embodiment addressed by the claims rejected here, thereby anticipating the same.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0232512 to Dickinson et al. in view of U.S. Patent Pub. No. 2005/0181134 to Ivanov et al. and U.S. Patent No. 6,889,627 to Hao. 
Regarding claims 1 and 22:  Dickinson et al. disclose a combined processing chamber for processing a layer on a substrate, the combined processing chamber comprising: a high pressure chamber (see, e.g., Figs. 2B, 4A, 6; 90B) having a ceiling and an outer wall and a slit (slit/opening in 90 corresponding to 15) disposed through the outer wall from an outside to inside the high-pressure chamber, the slit configured to receive a substrate therethrough; a vacuum chamber (10 or 210) having a wall and aperture (slit/opening corresponding to 75) disposed through the wall, wherein the wall of the vacuum chamber surrounds the outer wall of the high pressure chamber; a pedestal (120) to support the substrate, the pedestal being positioned within the high-pressure chamber; and a valve assembly (e.g. 75 and 15) configured to selectively isolate the pressure within the vacuum chamber from the pressure within the high pressure chamber.  
Dickinson et al., disclose the combined processing chamber substantially as claimed and as disclosed above.
However, Dickinson et al. fail to the valve assembly comprises an arm disposed through the slit, the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of the high-pressure chamber, the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from the ceiling and substantially perpendicular to the first direction.  It is noted though that Dickinson et al. teaches that the alternative embodiments may be provided for the valve assembly (see, e.g., para. 61).  In that regard, notably, the courts have ruled that express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Nevertheless, Ivanov et disclose a valve assembly comprises an arm (structures between 36 and 38) disposed through a slit (26), the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of a high-pressure chamber (23), the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from the ceiling and substantially perpendicular to the first direction for the purpose of preventing fluids from flowing into or out of a chamber as desired (see, e.g. Figs. 1 and 2a-c; paras. 19-22 and 71-76).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided as alternative valve assembly in Dickinson et al. a valve assembly comprises an arm disposed through the slit, the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of the high-pressure chamber, the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from the ceiling and substantially perpendicular to the first direction for the purpose of preventing fluids from flowing into or out of the high pressure chamber as taught by Ivanov et al. 
Dickinson et al. in view Ivanov fail to disclose the arm disposed through the slit and the aperture.  However, again, as note above, the courts have ruled that express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Further still, the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Nevertheless, Hao teaches provision of a valve assembly comprising an arm disposed through a slit in an inner chamber and through an aperture in an outer chamber surrounding the inner chamber, and wherein the arm also includes respective closures for each of the slit and the aperture connected by the arm for the purpose of moving the closures at the same time (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the arm of modified Dickinson et al. disposed through the slit and the aperture in order to moving closures of both at the same time as taught by Hao.

With respect to claim 2, in Dickinson et al., the combined processing chamber may further comprise a vacuum assembly/pumps (79, also, see, e.g., para. 20) to lower a pressure within the vacuum chamber to near vacuum.
With respect to claims 4 and 5, in Dickinson et al., the valve assembly further comprises an isolation valve (e.g. 75) capable of adjusting the pressure within the vacuum chamber and to release gases within the vacuum chamber.
With respect to claim 8, the overall apparatus of Dickinson et al., may further comprise a robot arm (225) configured to transfer the substrate through the valve assembly from the high pressure chamber to the vacuum chamber.
With respect to claim 9, in both Dickinson et al. and Hao et al., the slit extends laterally between the between an inner chamber and the outer chamber.  
With respect to claim 10, in modified Dickinson et al. further discloses the arm (15) movable between a first position in which the arm covers (closed) the slit to form a seal between the high-pressure chamber and the vacuum chamber and a second position (open) in which the slit is uncovered and the substrate is transferrable through the slit from the high-pressure chamber to the vacuum chamber.
With respect to claim 12, Hao discloses the slit valve assembly comprises an actuator (114) to move the arm relative to the slit, the actuator being coupled to a proximal end of the arm outside the vacuum chamber.  The actuator is coupled to the entirety of the valve assembly.
Regarding the intended use(s) of the apparatus, with respect to the above claims, Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 3, 7, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al., Ivanov et al. and Hao applied to claims 1-2, 4-5, 8-12 and 22 above in view of U.S. Patent Pub. No. 2004/0184792 to Hamelin et al.
Regarding claim 3, modified Dickinson et al., disclose the combined processing chamber substantially as claimed and as disclosed above.
However, modified Dickinson et al. fail to disclose a controller configured to operate the vacuum assembly.
In an apparatus configured to isolate a chamber using a valve assembly/gate valve assembly (see, e.g., para. 33, 36, 51-52, 61-63), Hamelin teach providing a controller for the purpose of coupling to various assemblies/units/devices, etc. (including a valve assembly) to control the various assemblies/units/devices, etc.
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a controller for operating the valve assembly of modified Dickinson et al. in order to control the same as taught by Hamelin et al.

With respect to claim 7, Dickinson et al. discloses a gas delivery system (e.g., 103, 101, 127, 105 and 107) configured to introduce a processing gas into the high-pressure chamber through the ceiling of the high pressure chamber and capable of increasing the pressure within the high pressure chamber while the high pressure chamber is isolated from the vacuum chamber.  More specifically, the gas delivery system comprises an exhaust system (105 and 107) to exhaust gas within the high pressure chamber, thereby depressurizing the high pressure chamber before the valve assembly is opened in order to isolate the high pressure chamber from an a external module thereby providing a buffer (see, e.g., abstract and para. 58 and 82).

Dickinson et al. teaches that an exhaust of the high pressure chamber, thereby performing a depressurization thereof, may be performed before the valve assembly is opened (see, e.g., para. 82).  However, Dickinson et al. fails to suggest a controller configured to operate the exhaust system to depressurize the high pressure chamber before the valve assembly is opened.  
Again, in an apparatus configured to isolate a chamber using a pumping system (see, e.g., para. 33, 36, 51-52, 61-63), Hamelin teach providing a controller for the purpose of coupling to various assemblies/units/devices, etc. (including an exhaust assembly) to control the various assemblies/units/devices, etc.
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a controller for operating the exhaust assembly according to the method of Dickinson et al. in order to control the same as taught by Hamelin et al.

With respect to claims 15-16, Dickinson et al. teach that the chamber may be used for treatment processes including heating and annealing, but does not provide for any specific heating elements within the chamber or positioned within the pedestal.
Hamelin et al. disclose use of a temperature controlled substrate holder (i.e. a pedestal with heating elements positioned within the pedestal) and other temperature control mechanisms for the purpose of performing temperature control of a substrate and/or process during a thermal treatment (see, e.g., paras. 54-57).
Thus, it would have been obvious to one of ordinary skill at the time Applicant’s invention was effectively filed to have provided a pedestal with heating elements and other temperature control mechanisms in Dickinson et al. in order perform temperature control of a substrate and/or process during a thermal treatment as taught by Hamelin et al.

With respect to claim 18, Dickinson et al. disclose the chamber substantially as claimed and as described above.
Dickinson et al. also fail to disclose the chamber further comprising a lift pin assembly to lift the substrate from the pedestal.
Hamelin et al. disclose the provision of a lift pin assembly including lift pins (510) for the purpose of enabling exchange of a substrate in and out of the chamber for processing (see, e.g., paras. 35 and 60).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have provided a lift pin assembly including lift pins in modified Dickinson et al. in order to enable exchange of a substrate in and out of the chamber for processing as taught by Hamelin et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0232512 to Dickinson et al. in view of U.S. Patent Pub. No. 2005/0181134 to Ivanov et al.
Dickinson et al. disclose a combined processing chamber for processing a layer on a substrate, the combined processing chamber comprising: a high pressure chamber (see, e.g., Figs. 2B, 4A, 6; 90B) having a ceiling, an outer wall and a slit (slit/opening in 90 corresponding to 15) disposed through the outer wall from outside to inside the high pressure-chamber, the slit configured to receive a substrate therethrough; a vacuum chamber (10/23), wherein the vacuum chamber surrounds an outer wall of the high pressure chamber; a pedestal (120) to support the substrate, the pedestal being positioned within the high-pressure chamber; a gas delivery system (e.g., 103, 101, 127, 105 and 107) configured to introduce a processing gas into the high-pressure chamber through the ceiling of the high pressure chamber and capable of increasing the pressure within the high pressure chamber while the high pressure chamber is isolated from the vacuum chamber; and a valve assembly (e.g. 75 and 15) configured to selectively isolate the pressure within the vacuum chamber from the pressure within the high pressure chamber.  
Dickinson et al., disclose the combined processing chamber substantially as claimed and as disclosed above.
However, Dickinson et al. fail to the valve assembly comprises an arm disposed through the slit, the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of the high-pressure chamber, the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from from the ceiling and substantially perpendicular to the first direction.  It is noted though that Dickinson et al. teaches that the alternative embodiments may be provided for the valve assembly (see, e.g., para. 61).  In that regard, notably, the courts have ruled that express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Nevertheless, Ivanov et disclose a valve assembly comprises an arm (structures between 36 and 38) disposed through a slit (26), the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of a high-pressure chamber (23), the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from the ceiling and substantially perpendicular to the first direction for the purpose of preventing fluids from flowing into or out of a chamber as desired (see, e.g. Figs. 1 and 2a-c; paras. 19-22 and 71-76).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided as alternative valve assembly in Dickinson et al. a valve assembly comprises an arm disposed through the slit, the arm is movable in a first direction to engage and disengage an inner surface of the outer wall of the high-pressure chamber, the arm is movable in a second direction to cover and uncover the slit, the first direction is toward and away from the inner surface; and the second direction is toward and away from the ceiling and substantially perpendicular to the first direction for the purpose of preventing fluids from flowing into or out of the high pressure chamber as taught by Ivanov et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 18 in view of copending Application No. 16/230,637 (PG PUB 2019/0119769) (reference application) in view of Ivanov et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because, while different claim language is used, ‘637 renders obvious each of the features of claim 1 when considered in view of Ivanov et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,179,941 in view of Dickinson et al. and Ivanov. Although the claims at issue are not identical, they are not patentably distinct from each other because, while different claim language is used, the ‘941 patent renders obvious each of the features of claims 1 and 20 when considered in view of Dickinson et al. and Ivanov et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,7-10, 12, 15-16,18, 20 and 22 have been considered but are moot because the new ground of rejection has been modified to address the amended claim language.
Although the amendments overcome the previous rejections, they do not overcome the prior art of record as set forth in the above rejections when considered with respect to newly relied upon prior art reference, Ivanov et al.
To preclude interpretation 35 USC 112, para. f., Applicant is invited to avail themselves of one of the solutions presented in para. 8 of this office action.  Additionally, Examiner also notes that Applicant is free to point out on the record any specific structures set forth in the specification that Applicant believes has been overlooked in any claim interpretation under 35 USC 112, para. f.  Finally, Examiner notes and acknowledges Applicant’s right to “equivalents thereto” this language is in the previous office action and is in the present office action, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8,083,207 disclose a similar valve assembly for a high-pressure chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716